Citation Nr: 1714323	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for exposure to herbicides.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Los Angeles, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Los Angeles RO.

In his August 2008 Notice of Disagreement, the Veteran requested a hearing before a RO Decision Review Officer (DRO).  In February 2011, the Veteran appeared for his DRO hearing.  An Informal Hearing Report is of record.  In the Veteran's VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  According to the June 2013 Report of General Information, the Veteran withdrew his request for a hearing before the Board.  

In January 2015, the Board remanded the claims for further development of the evidence.  

On June 23, 2015, the RO granted service connection for left ear hearing loss.  As the decision did not represent a total grant of the benefits sought on appeal, the claim for entitlement to service connection for right ear hearing loss remains before the Board.  The change is also reflected on the title page. 

Regarding the Veteran's claim of entitlement to service connection for herbicide exposure, the Board proceeds to adjudicate the claim without specifying the precise disability or disabilities for which the Veteran is seeking benefits as a result of such exposure.  The Veteran first filed a claim for benefits in August 2007.  There, the Veteran stated "I'm need of treatment, placement and monetary compensation for . . . 'agent orange' and other things that are going with physical and mental abilities."  At the DRO hearing, the DRO addressed the Veteran's herbicide exposure claim and recorded both the Veteran's reports of "high triglycerides" and belief that he "may have diabetes."  Since then, the Veteran's representative characterized the Veteran's claim as "[u]nspecified residuals from exposure to herbicides" in July 2011 and "[s]kin condition, herbicide exposure (Agent Orange)" in May 2012.  In the Board's January 2015 remand, the Board instructed the RO to contact the Veteran and ask him to specify the residuals of herbicide exposure.  The RO sent the Veteran a development letter in May 2015, requesting that he specify the disability for which he was seeking benefits.  In the June 2015 Supplemental Statement of the Case, the RO noted that the Veteran did not respond to the letter.  

At this time, the Veteran has not offered any further explanation as to the nature of his condition or conditions related to herbicide exposure.  As recently as March 2017, the Veteran's representative characterized the Veteran's claim generally as "service connection exposure to herbicides."  Without further clarification, the Veteran's claim remains as entitlement to service connection for herbicide exposure.

In addition, the AOJ has not adjudicated any claims related to high triglycerides, diabetes, or a skin condition.  Therefore, the Board lacks the jurisdiction to consider those conditions in this decision.  In this regard, the Veteran is advised that his statements regarding high triglycerides, diabetes, or a skin condition do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a) (2016).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  
	

FINDINGS OF FACT

1.  The Veteran currently does not have right ear hearing loss to an extent recognized as a disability for VA purposes.

2.  Exposure to herbicides is not a disability for which service connection may be granted. 

3.  The Veteran's headaches had their clinical onset during his period of active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for exposure to herbicides have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The requirements for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Duty to Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in October 2007. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Substantial attempts have been made to obtain the Veteran's hospital records from the University of Mississippi Medical Center located in Jackson, Mississippi (or as referred to by the Veteran as, Jackson University Hospital).  Following the Board's January 2015 remand, the RO sent the Veteran a VA Form 21-4142, Authorization to Disclose Information, and a VA Form 21-4142a, General Release for Medical Provider Information.  In its May 2015 letter, the RO instructed the Veteran to either complete and return the forms or personally submit the hospital records.  Currently, the Veteran has neither submitted the completed forms nor obtained the hospital records.  The Board thus finds that the AOJ substantially complied with these remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.").

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in February 2011 and May 2015, the Veteran underwent VA examinations for hearing loss.  The Veteran also underwent an examination for headaches in May 2015.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

1.  Right Ear Hearing Loss

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

At the outset, the Board acknowledges that service connection has been established for left ear hearing loss.  After review of the evidence of record, the Board finds that service connection for right ear hearing loss, however, is not warranted, as the Veteran currently does not have right ear hearing loss to an extent recognized as a disability for VA purposes.

The Veteran's DD 214 Form recorded the Veteran's military occupational specialty to be a rifleman.  An audiogram was performed during the Veteran's enlistment examination and does not document hearing loss for VA purposes in the right ear.  An audiogram was not performed during the Veteran's separation examination.  

The Veteran was afforded an auditory consultation in October 2007.  There, the examiner stated that the Veteran was "not eligible for amplification based on good hearing thresholds."  The examiner did not include the audiological testing results in the report.

In February 2011, the Veteran was afforded a VA examination.  Audiological testing showed pure tone air conduction thresholds of 20, 15, 5, 20, and 25 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").  The examiner reported a speech recognition score of 94 percent in the right ear.  The examiner noted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations. 

In May 2015, the Veteran was afforded another VA examination.  The examiner noted that due to the Veteran's military occupational specialty as a rifleman the Veteran "has a high probability for hazardous noise exposure."  Audiological testing showed pure tone air conduction thresholds of 20, 20, 20, 30, and 30 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").  The examiner reported speech recognition scores of 100 percent in the right ear.  The examiner noted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

While the Veteran is competent to state that he has difficulty hearing, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Furthermore, as the Veteran has not indicated that his hearing has worsened since the May 2015 VA examination, a remand to ascertain whether he now has a hearing loss disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the objective medical evidence of record does not establish a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In the absence 
of a current hearing loss disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for right ear hearing loss is denied.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine where appropriate.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

2.  Exposure to Herbicides 

The Veteran filed a claim of entitlement to service connection for exposure to herbicides as a result of exposure to Agent Orange during his period of active service.  As noted in the Introduction section, the Veteran has not identified a disability that resulted from his exposure to Agent Orange and the AOJ has not adjudicated any conditions that may be considered residuals of herbicide exposure.  Exposure to herbicides, in and of itself, is not considered a disabling condition.

As indicated above, entitlement to service connection is specifically limited entitlement to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal, there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer, 3 Vet. App. at 225.

As basis upon which to grant the Veteran's claim of service connection exposure to herbicides has not been established, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See Gilbert, 1 Vet. App. at 49.

3.  Headaches

The Veteran asserts that he has consistently suffered headaches since service.  In the Veteran's August 2007 claim for benefits, he contended that his headaches are a result of head trauma that he sustained during an in-service motor vehicle accident in August 1967.  

A current diagnosis has been established.  In May 2015, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with tension headaches.  Thus, the remaining question before the Board is whether the Veteran's headaches arose in service or are otherwise related to service.  

Lay evidence is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 1 Vet.  App. at 305.  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Although competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr, 21 Vet. App. at 305; see also Layno, 6 Vet. App. at 469.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Service treatment records documented the Veteran's complaints of headaches.  The Veteran reported in the July 1966 Report of Medical History that he suffered from "frequent or severe headaches."  In October 1967, treatment records indicated the Veteran complaining of headaches and a sore throat.  In November 1968, the treatments records also recorded the Veteran's complaints of back pain, sore throat, and headaches. 

Following separation from service, the Veteran continued to report that he experienced headaches.  May 2002 VA treatment records documented the Veteran's complaints of headaches.  Also, the Veteran filed a claim for a head condition in September 2004 and stated that he received treatment from "University Hospital" in July of 1967 (the RO denied the claim in a May 2005 rating decision and the Board reopened the claim in its January 2015 decision).  In the Veteran's August 2007 claim, he stated that he was involved in an automobile accident in 1967 while on "leave."  As a result of the accident, he "got injured with head trauma and loss of teeth."  At the February 2011 DRO hearing, the Veteran reported "residual headaches from head trauma" that incurred during an August 1967 motor vehicle accident.     

The RO took substantial measures to verify the motor vehicle accident, but there are no service department records related to a motor vehicle accident as described by the Veteran.  Currently, the Veteran has neither submitted forms authorizing the release of these private medical records nor supplemented his claims file with these hospital records.  

Service records do, however, confirm that the Veteran lost several teeth during active duty.  The Veteran's entrance medical examination revealed that the Veteran had no missing teeth.  However, the Veteran's separation medical examination documented the Veteran missing a total of eight teeth.  Service treatment records do not reveal any indication of the etiology of the Veteran's missing teeth.  

Regardless of the etiology of the headaches, in-service treatment records document that the Veteran began to experience headaches in service.  Accordingly, the Board finds that the Veteran's headaches were incurred in-service.  

The remaining question, then, is whether the Veteran's current headaches are related to the Veteran's in-service headaches.  There is no probative evidence of record which contradicts the appellant's assertions as to the onset and frequency of his headaches.  The Board therefore finds that the appellant's testimony as to an onset of headaches in July 1966, with continuous symptoms since that time, is both competent and credible, and therefore highly probative.

The Board acknowledges that the May 2015 VA examiner opined that the Veteran's current headaches were not related to service.  However, in doing so, that examiner reasoned that "there were insufficient supporting evidence to substantiate persistence of the headache condition up to present."  The Veteran's competent and repeated reports of persistent headaches contradict the examiner's conclusion.  Thus, the Board assigns less probative weight to the VA examiner's opinion.   

In any event, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible February 2011 testimony describing headaches that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether his current headaches incurred in service.  Hence, affording him the benefit of the doubt, service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-54.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for herbicide exposure is denied.  

Service connection for headaches is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


